U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 333-140236 ZENTRIC, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction ofIncorporation or organization) (I.R.S. EmployerIdentification No.) Unit C2, 802 Southdown Road, Mississauga, Ontario, Canada, L5J 2Y4 (Address of Principal Executive Offices) (416) 245-8000 (Issuer’s telephone number) (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15 (d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filero AcceleratedFilero Non-Accelerated Filero Smaller Reporting Companyx State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 21, 2012: 110,775,827 shares of common stock. Transitional Small Business Disclosure FormatYes o No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x TABLE OF CONTENTS PARTI FINANCIAL INFORMATION Item 1.
